DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a method of organizing human activity, namely a commercial interaction without significantly more. 
The claims recite 
A method of delivering items to a user, the method comprising: 
selecting, by a delivery management system, a set of preparation sites for the user using preparation site location data and a delivery site associated with the user, wherein the set of preparation sites comprises a virtual preparation site that is associated with a second preparation site; 
serving, by the delivery management system and to a user computing device, menu data indicating at least a first item associated with the virtual preparation site; 
receiving, by the delivery management system and from the user computing device, a first order indicating the first item; 
sending, by the delivery management system, a second order for the first item to the second preparation site, the second order indicating delivery to the virtual preparation site; and 
requesting, by the delivery management system, a vehicle to deliver the first item to the virtual preparation site.
The bolded limitations of the claims are directed to the business process of managing deliveries using an intermediate transfer station. 
This judicial exception is not integrated into a practical application because there are no additional elements claimed. The claim elements, taken separately or as a whole, recite the abstract idea of managing deliveries using an intermediate transfer station.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.
Claims 2 – 7 recite further details directed to the abstract idea, or non-functional descriptive material, but no further additional elements are claimed.

Claims 8 and 15 recite the process of claim 1, along with a generic processor and computing device. These additional elements are merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Claims 9 – 14, and 16 – 20 recite further details directed to the abstract idea, or non-functional descriptive material, but no further additional elements are claimed.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (US 2019/0108472).

Regarding claim 1, Sweeney teaches ([0004], [0046] – [0053], FIG. 4A, 4B):
A method of delivering items to a user, the method comprising: 
selecting, by a delivery management system, a set of preparation sites for the user using preparation site location data and a delivery site associated with the user, wherein the set of preparation sites comprises a virtual preparation site (Location D) that is associated with a second preparation site; 
serving, by the delivery management system and to a user computing device, menu data indicating at least a first item associated with the virtual preparation site ([0051]); 
receiving, by the delivery management system and from the user computing device, a first order indicating the first item ([0051]); 
sending, by the delivery management system, a second order for the first item to the second preparation site, the second order indicating delivery to the virtual preparation site ([0051]); and 
requesting, by the delivery management system, a vehicle to deliver the first item to the virtual preparation site (140).
Regarding claim 2, Sweeney teaches:
The method of claim 1, further comprising requesting, by the delivery management system, a courier vehicle to deliver the first item from the virtual preparation site to the delivery site ([0051]).
Regarding claim 3, Sweeney teaches:
The method of claim 1, further comprising requesting, by the delivery management system, a courier vehicle to deliver the first item from the second preparation site to a take-off/landing location for an aerial vehicle (FIG. 4B).
Regarding claim 4, Sweeney teaches:
The method of claim 1, wherein selecting the set of preparation sites comprises determining that the delivery site is within a delivery range of the virtual preparation site, wherein the delivery site is not within a delivery range of the second preparation site ([0051]).
Regarding claim 5, Sweeney teaches:
The method of claim 1, further comprising: accessing, by the delivery management system, menu data describing items available from the second preparation site; and selecting, from the items available from the second preparation site, a set of items available from the second preparation site that can be delivered by an aerial vehicle, wherein the menu data describes the items available from the second preparation site that can be delivered by the aerial vehicle ([0048] – [0050]).
Regarding claim 6, Sweeney teaches:
The method of claim 1, further comprising: determining an estimated time of arrival (ETA) for the first item using a preparation time for the second preparation site to prepare the first item, and a delivery time for an aerial vehicle to deliver the first item to the virtual preparation site; and serving an indication of the ETA to the user computing device ([0050] – [0051]).
Regarding claim 7, Sweeney teaches:
The method of claim 1, wherein the first order is associated with a first user account of the user, the first user account associated with the delivery site, and wherein the second order is associated with a virtual user account, the virtual user account associated with a location of the virtual preparation site ([0023]).

Regarding claims 8 – 20, Sweeney teaches the limitations of the system and computer readable medium (FIG. 6), used to implement the method as cited for the corresponding subject matter in the rejection above of claims 1 – 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624